Per Curiam.

The plaintiff may proceed by rule to join in error only, or by sci. fa. ad. aud. errores,, and as the defendant does not appear, let the judgment be reversed of course.(b)
Judgment reversed.

 “ Asíate as the case of Sealy v. Shattuck, (infra, vol.2, 69,) it was the *208practice to enter a rule that the defendant in error join-in error, or that the plaintiff in error be heard ex parte. But we believe that the practice for the last twenty years has been different,—to enter a rule that the defendant join in error in twenty days, or that his default be entered, and upon such default*, to enter a rule for judgment of reversal.” Oppie v. Colegrove, 19 Johns. R. 124. Burr v. Waterman, 18 id. 508. 2 Gra. Prac. 2d edit. 955.